Citation Nr: 0736280	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-37 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder (ulcer).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psoriasis vulgaris and neurodermatitis with post-inflammatory 
depigmentation.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active military service from September 1959 
to October 1961.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico, denied the appellant's attempt to reopen his 
claims of entitlement to service connection for a 
gastrointestinal disorder, a skin disorder, and a psychiatric 
disorder.  

The Board remanded the case for additional development in 
August 2006.  The case has now been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The RO denied the appellant's claim of entitlement to 
service connection for a gastrointestinal disorder (ulcer) in 
a rating decision issued in December 1965; the appellant was 
informed of the denial that same month but did not appeal.

2.  The RO subsequently denied the reopening of the 
appellant's claim of entitlement to service connection for a 
gastrointestinal disorder (ulcer) in a rating decision issued 
in April 2000; the appellant was informed of the denial that 
same month but did not appeal.

3.  The evidence received since the April 2000 rating 
decision is either cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to 
an unestablished fact necessary to substantiate the claim; 
and, when considered by itself or together with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.

4.  The RO denied the appellant's claims of entitlement to 
service connection for psoriasis and a psychiatric disorder 
in a rating decision issued in June 2002; the appellant was 
informed of the denials that same month but did not appeal.

5.  The evidence received since the June 2002 rating decision 
is either cumulative or redundant, and does not by itself, or 
when considered with previous evidence, relate to an 
unestablished fact necessary to substantiate either claim; 
and, when considered by itself or together with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating either claim.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision that denied the reopening 
of the appellant's claim of entitlement to service connection 
for a gastrointestinal disorder (ulcer) is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2007).

2.  The evidence received subsequent to the April 2000 rating 
decision is not new and material, and consequently does not 
serve to reopen the appellant's claim of entitlement to 
service connection for a gastrointestinal disorder.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. 3.102, 3.156, 3.159, 3.303, 3.307, 
3.309 (2007).

3.  The June 2002 rating decision that denied the appellant's 
claims of entitlement to service connection for psoriasis and 
a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2007).

4.  The evidence received subsequent to the June 2002 rating 
decision is not new and material, and consequently does not 
serve to reopen either the appellant's claim of entitlement 
to service connection for psoriasis or his claim of 
entitlement to service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. 3.102, 3.156, 3.159, 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Here, the duty to notify was not satisfied prior to the June 
2004 unfavorable decision on the claims by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the June 2004 AOJ decision by way of a letter 
sent to the appellant in August 2006 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claims, and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the June 2004 AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  

Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and given ample time to respond, but the AOJ also 
readjudicated the case by way of a Supplemental Statement of 
the Case (SSOC) issued in February 2007 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that any notice error(s) did 
not affect the essential fairness of the adjudication because 
the appellant could be expected to understand what was needed 
to reopen his claims from the various notice letters sent to 
him by the RO, as well as by the August 2006 Board remand.  
In particular, the August 2006 letter informed the appellant 
of what constituted new and material evidence, why each one 
of his claims had previously been denied, and what was needed 
to reopen each claim.  The appellant was informed of the 
evidence and information needed to establish entitlement to 
service connection for a gastrointestinal disorder, for 
psoriasis, and for a psychiatric disorder, the underlying 
claims.  In addition, the appellant stated, in September 
2006, that he had no further evidence to submit.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed for any one of 
these three claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's service medical 
records.  VA medical records were associated with the claims 
file and reviewed.  The appellant was afforded VA medical 
examinations.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

Although the RO did advise the appellant of such information 
in a letter dated in August 2006, because the new and 
material claims are being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this matter in its current procedural posture would not 
therefore inure to the appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Analysis

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  The Court has held 
that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

The appellant submitted his claims to reopen in April 2004.  
The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the 
question requires a determination of whether the claim should 
be reopened and, if so, an adjudication on the merits after 
compliance with the duty to assist.

A.  Gastrointestinal Disorder (Ulcer)

The appellant's claim for service connection for a 
gastrointestinal disorder (ulcer) was originally denied in a 
December 1965 rating decision; the appellant was notified 
that same month, but he did not appeal this denial.  In May 
1995, the appellant's attempt to reopen his claim for service 
connection for a gastrointestinal disorder (ulcer) was 
denied.  The appellant was notified of that denial later that 
same month but did not initial an appeal.  The appellant's 
attempt to reopen his claim for service connection for an 
ulcer was denied in a rating decision issued in April 2000.  
The appellant was notified of the denial that same month but 
did not initial an appeal.  The April 2000 rating decision, 
therefore, represents the last final action on the merits of 
that claim.  Glynn v. Brown, 6 Vet. App. 523 (1994).

The evidence considered by the RO in reaching its April 2000 
decision included the appellant's service medical records; a 
DD Form 214; VA Forms 21-526 submitted in August 1965, 
November 1993, and August 1999; a February 1990 referral 
form; VA medical treatment reports dated between 1990 and 
2000; a March 2000 written statement of a friend; and various 
statements submitted by the appellant.  

The evidence added to the claims file after the April 2000 
rating decision denial includes the April 2004 claim to 
reopen; a VA Form 21-526 submitted in February 2002; the 
reports of VA medical treatment rendered between 2000 and 
2006; the reports of VA medical examinations conducted in 
June 2002, and September 2003; a letter from a private doctor 
dated in May 2007; and various written statements submitted 
by the appellant.

Review of the all of the evidence of record fails to reveal 
any competent medical opinion that establishes the existence 
of any nexus between the appellant's current gastrointestinal 
status and any incident of his military service.  While the 
appellant's current VA treatment records reflect that the 
appellant is status post vagotomy and pyloroplasty, there is 
no competent medical opinion of record to establish any 
etiological nexus between any gastrointestinal disorder, 
including any ulcer, and any incident of the appellant's 
military service.

The Board concludes that the items of evidence submitted 
since the April 2000 rating decision are not "new" because, 
while they are pertinent to the claim, they were either 
already previously of record or merely an 
iteration/reiteration of prior contentions and arguments.  
However, even if the evidence added to the record was 
"new", Board must conclude that such is not "material" 
because it does not relate to an unestablished fact necessary 
to substantiate the claim.  Rather it merely confirms that 
the appellant underwent surgery post-service for a 
gastrointestinal disorder that he blames on service.  This 
evidence does not address or contradict the reasoning offered 
in support of the April 2000 rating decision.  It has no 
bearing on the issue of service connection for any 
gastrointestinal disorder and therefore, is not material.  
See Shoop v. Derwinski, 3 Vet. App. 45 (1992).

The Board has considered the appellant's statements that he 
has a gastrointestinal disorder, including an ulcer, as a 
result of his service.  However, the Board emphasizes that 
lay statements are not material within the meaning of 38 
C.F.R.      § 3.156.  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions or diagnoses and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.

As none of the evidence added to the record since the April 
2000 rating decision, either by itself or in the context of 
all the evidence, both old and new, is competent medical 
evidence reflecting the existence of any gastrointestinal 
pathology that is related to service, the Board concludes 
that the evidence of record added since the April 2000 rating 
decision does not constitute new and material evidence 
sufficient to reopen the appellant's claim for service 
connection for a gastrointestinal disorder, including any 
ulcer.  Therefore, the April 2000 rating decision remains 
final, and the claim is not reopened.

B.  Psoriasis and a Psychiatric Disorder

The appellant's claims for service connection for psoriasis 
and for a psychiatric disorder were originally denied in a 
June 2002 rating decision.  The appellant was notified the 
same month and did not appeal.  The June 2002 rating 
decision, therefore, represents the last final action on the 
merits of those two claims.  Glynn, 6 Vet. App. at 525.  

The evidence considered by the RO in reaching its June 2002 
denial included the appellant's service medical records; a DD 
Form 214; VA Forms 21-526 submitted in August 1965, November 
1993, August 1999, and February 2002; a February 1990 
referral form; VA medical treatment reports dated between 
1990 and 2001; a March 2000 written statement of a friend; 
the reports of VA medical examinations conducted in June 
2002; and various statements submitted by the appellant.

Review of the appellant's service medical records reveals 
that he underwent an entrance examination in September 1959; 
there were no clinical findings relating to psoriasis or any 
psychiatric disorder.  The appellant underwent psychiatric 
observation in June 1961; no disease was found.  The 
appellant underwent a separation examination in July 1961.  
There were no clinical findings relating to psoriasis or 
psychiatric disorders.  

Post-service, VA medical treatment records indicate that the 
appellant was diagnosed with psoriasis in March 1990.  No 
earlier diagnosis of that condition is of record.  VA 
treatment records dated in 2000 indicate that the appellant 
had been diagnosed with alcoholism.

The appellant underwent a VA skin examination in June 2002; 
he reported that he had had a history of psoriasis since he 
was in the Army.  The examiner rendered diagnoses of 
psoriasis vulgaris, neurodermatitis and post-inflammation 
pigmentation.  The examiner stated that the etiology of 
psoriasis is unknown.  The examiner also stated that 
neurodermatitis can be considered a sign of anxiety in the 
appellant.  

The appellant also underwent a VA psychiatric examination in 
June 2002; the examiner reviewed the claims file.  The 
examiner rendered Axis I diagnoses of alcohol dependence and 
anxiety disorder, NOS.  The examiner further stated that 
there was no relation between the appellant's Axis I 
diagnosis and his in-service behavior.

The evidence added to the claims file after the June 2002 RO 
rating action includes the appellant's April 2004 claim to 
reopen; the reports of VA medical treatment rendered between 
2003 and 2006; the reports of VA medical examinations 
conducted in September 2003; a May 2007 letter from a private 
doctor; and various written statements submitted by the 
appellant.

The appellant's VA treatment records dated in 2006 indicate 
that he was being treated for Axis I diagnoses of anxiety 
disorder and alcohol dependence.  There was no indication 
that the appellant's psychiatric diagnoses were related in 
any way to his active military service.

Review of the evidence of record reveals that the appellant 
has been diagnosed with, and treated for, alcohol abuse.  
Direct service connection for alcohol and drug abuse is not 
permitted.  This conclusion is echoed by applicable VA 
statutes, regulations and General Counsel opinions.  See 
38 U.S.C.A. § 8052, 38 C.F.R. § 3.301; VAOPGCPREC 2-98 
(February 10, 1998).

The specified basis for the initial disallowance of the 
appellant's claim for service connection for psoriasis was 
that there was no evidence of record to suggest that the 
appellant had been treated in-service for psoriasis.  The 
specified basis for the initial disallowance of the 
appellant's claim for service connection for a psychiatric 
condition was that there was no evidence of record to 
indicate any causal relationship between his current 
psychiatric disorder and his active military service.  

The Board concludes that the items of evidence received since 
the June 2002 rating denial are "new" because they are 
pertinent to the appellant's claims and were not previously 
of record.  However, the Board also concludes that such is 
not "material" because the evidence by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of either claim.  Rather it merely confirms 
that the appellant suffers from psoriasis and a psychiatric 
disorder, without offering any indication of a causal link or 
nexus between these disorder and the appellant's service.  
The appellant has contended that his psoriasis and 
psychiatric problems are related to service.  However, 
service medical records are without any evidence of any 
psoriasis or psychiatric disorder; the June 1961 psychiatric 
report indicates that the appellant did not have any 
psychiatric disease.  The evidence added to the record since 
June 2002 does not address or contradict the reasoning 
offered in support of the June 2002 rating decision.  In 
other words, it does not tend to support either one of the 
veteran's claims in a manner not already shown in June 2002.  
The newly received evidence merely demonstrates what was 
already known in June 2002, namely that the veteran had had 
treatment for psoriasis and for psychiatric problems.  It has 
no direct bearing on the issues of entitlement to service 
connection for psoriasis and a psychiatric disorder, and 
therefore, is not material.  See Shoop v. Derwinski, 3 Vet. 
App. 45 (1992).

The Board has considered the appellant's statements that his 
psoriasis and his psychiatric pathology had their onset 
during his period of active military service.  The Board 
reiterates, however, that lay statements are not material 
within the meaning of 38 C.F.R. § 3.156.  In Moray, 5 Vet. 
App. at 213, the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

The Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).  The Board finds that the evidence 
submitted subsequent to the June 2002 rating decision does 
not provide relevant information as to the question of 
whether the appellant has psoriasis or psychiatric pathology 
as a result of his active service more than forty-five years 
ago.  No competent medical opinion linking the appellant's 
psoriasis or depression or anxiety or any other psychiatric 
condition with any incident of service has been received 
since the June 2002 rating decision.  

For the reasons set forth above, none of the evidence added 
to the record since the June 2002 rating decision, either by 
itself or in the context of all the evidence, is new and 
material evidence sufficient to reopen the appellant's claim 
of entitlement to service connection for psoriasis or his 
claim of entitlement to service connection for a psychiatric 
disorder.  

As none of the evidence added to the record since the June 
2002 rating action, either by itself or in the context of all 
the evidence, both old and new, is competent medical evidence 
reflecting the existence of any psoriasis or psychiatric or 
psychological or nervous condition related to any incident of 
service, the Board concludes that the evidence of record 
added since the June 2002 rating action does not constitute 
new and material evidence sufficient to reopen either one of 
the appellant's claims for service connection.  Therefore, 
the June 2002 rating decision remains final, and neither 
claim is reopened.


ORDER

New and material evidence not having been submitted to reopen 
claims for service connection for a gastrointestinal 
disorder, psoriasis, and a psychiatric disorder, the appeal 
is denied.



____________________________________________
DOUGLAS E MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


